Name: Commission Regulation (EC) No 1316/98 of 25 June 1998 determining the quantity available for the second half of 1998 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia
 Type: Regulation
 Subject Matter: European construction;  processed agricultural produce;  tariff policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 26. 6. 98L 183/14 COMMISSION REGULATION (EC) No 1316/98 of 25 June 1998 determining the quantity available for the second half of 1998 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/ 97 of 15 December 1997 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania, the Agreements on free trade between the Community and the Baltic States and the Interim Agreement between the Community and the Republic of Slovenia and repealing Regulations (EEC) No 584/92, (EC) No 1588/94, (EC) No 1713/95 and (EC) No 455/97 (1), and in particular Article 4(4) thereof, Whereas, in application of Commission Regulation (EC) No 199/98 (2), determining the extent to which applica- tions for import licences for the said products lodged in January 1998 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those avail- able; whereas, therefore, the quantity available for the period 1 July to 31 December 1998 should be fixed for each product, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 July to 31 December 1998 pursuant to Regulation (EC) No 2508/97, for products originating in the Slovak Republic shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 345, 16. 12. 1997, p. 31. (2) OJ L 20, 27. 1. 1998, p. 28. ANNEX Products originating in the Republic of Slovenia Total quantity available for the period 1 July to 31 December 1998 CN codes and products 0402 10 0402 21 0403 10 Yoghurts 0406 90 Other cheeses in tonnes 1 100 550 311